Citation Nr: 1545187	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  08-33 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In February 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

In July 2012, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS VA e-folder includes the June 2015 Appellant's Post-Remand Brief from the Veteran's representative.  This document has been associated with the Veteran's claims file.  The Virtual VA e-folder contains VA outpatient treatment records from March 2011 to July 2012.  These records were reviewed by the RO, as reflected in the November 2012 Supplemental Statement of the Case (SSOC).  


FINDINGS OF FACT

1.  None of the Veteran's service-connected disabilities (or any combination of such) constitute permanent and total disability due to any of the following: loss or loss of use of both lower extremities (such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); blindness in both eyes, having only light perception or a 5/200 visual acuity or less; loss or loss of use of one lower extremity together with residuals of organic disease or injury (which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity (which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair); loss or loss of use of both upper extremities (such as to preclude use of the arms at or above the elbow) or both hands; a severe burn injury; or residuals of an inhalation injury.

2.  The Veteran does not have any service-connected disability due to blindness in both eyes, or central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  

3.  The Veteran is not service-connected for amyotrophic lateral sclerosis (ALS).


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant are not met.  38 U.S.C.A. §§ 1115, 2101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.809, 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2015); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

A letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2007, prior to initially adjudicating the claims in March 2008.  The letter informed him of the evidence required to substantiate the claims currently on appeal. 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained VA outpatient treatment records, private treatment records, and arranged for VA compensation examinations in April 2008, February 2010, April 2010, November 2010, November 2011, and September 2012, to assess the current severity of his service-connected disabilities.  The examination reports contain sufficient clinical findings and discussion of the history, features, and related functional impairment of the Veteran's service-connected disabilities, and constitute probative medical evidence adequate for evaluating the symptomatology relevant to the claims at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The RO complied with the Board's July 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO obtained updated VA outpatient treatment records and associated the missing November 2011 VA examination report with the claims file.  The RO has complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014).

III.  Merits of the Specially Adapted Housing and Special Home Adaptation Grant Claims

A Veteran can qualify for a grant for necessary special home adaptations if entitlement to specially adapted housing is established and if he/she is entitled to compensation for a permanent and total service-connected disability that meets certain criteria.  38 U.S.C.A. § 2101(b).  

The Veteran's claims have been pending since October 2007.  Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (prior to October 25, 2010).  

Since October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (as of October 25, 2010).  

Under the revised criteria, which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8017.  38 C.F.R. § 3.809(d) (2015).

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (prior to October 25, 2010).

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (b) (as of October 25, 2010).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (b) (2015).  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809(d) (2015).  

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2015).  

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2015).  

An example under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.  

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2015) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).  

In an October 2007 statement, the Veteran stated that he needs continuous aquatic therapy for his service-connected back disability.  He explained that the aquatic therapy allows him to remain out of a wheelchair.  In a February 2008 VA Form 26-4555 (Veteran's Application in Acquiring Specially Adapted Housing or Special Home Adaption Grant), the Veteran reported that he was applying for a grant to assist in repaying the loan he used for a heated therapy pool for his home.  Private records show that a heated therapy pool was installed in October 2007.  

The evidence of record indicates that the Veteran is in receipt of service connection for the following disabilities: degenerative disc disease of the lumbar spine, evaluated as 60 percent disabling; urinary condition associated with degenerative disc disease of the lumbar spine, evaluated as 60 percent disabling; multilevel degenerative disc disease of the cervical spine, evaluated as 10 percent disabling; radiculopathy of the left lower extremity, evaluated as 10 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; and fracture of the fifth metatarsal right foot, evaluated as 0 percent disabling.  The Veteran's combined service-connected disability evaluation is 90 percent.  Additionally, the Veteran was awarded entitlement to a total disability rating due to individual unemployability (TDIU) from October 31, 2005.  He was also awarded special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) from February 25, 2014, based on his entitlement to a TDIU and his 60 percent disability rating for his service-connected urinary condition.  

However, the Veteran is clearly not in receipt of VA compensation for permanent and total disability due to blindness in both eyes, having only light perception or a 5/200 visual acuity or less; loss or loss of use of both upper extremities; loss or loss of use of one lower extremity together with loss or loss of use of one upper extremity; loss or loss of use of both upper extremities or both hands; a severe burn injury; or residuals of an inhalation injury.  The Veteran is not service-connected for an eye disability, an upper extremities disability, a severe burn injury, or residuals of an inhalation injury.  Furthermore, the Veteran is not service-connected for, nor has he ever been diagnosed with, ALS.  The crux of this case concerns whether the Veteran has loss or loss of use of his bilateral lower extremities.  

VA outpatient treatment records note that the Veteran was approved for six outpatient visits with a local non-VA provider for aquatic therapy treatment for his service-connected back disability from September 2005 to April 2006.  In an April 2006 VA outpatient treatment noted, the examining physician reported that the payment for aquatic therapy treatment by VA had ended, but the Veteran has continued the treatment and pays for it on his own.  In an October 2007 private medical statement, a private physician noted diagnoses of chronic low back pain and neck pain, and recommended aquatic therapy treatment.  In October 2007, a pool was installed in the Veteran's yard per his expense.  See the October 2007 ThermoSpas receipt.  

In March 2008, the Veteran returned to his local VA outpatient treatment facility for follow-up treatment.  The examining nurse practitioner (NP) attributed the Veteran's service-connected back disability to an in-service parachute jump in 1982.  She indicated that the Veteran has been receiving VA care for the disability since 2004.  In her review of previous VA records, she noted that the Veteran has been described as being severely limited in his ability to walk due to his back disability and must adhere to limitations that had been previously established by a prior treating physician.  The following restrictions were noted: no lifting greater than five pounds, no repeated push-pull, and no repeated bending or stooping.  Additionally, he may stand or sit only for twenty minutes without interruption, and he is limited to working no more than four hours per day.  The NP also noted his difficulty driving in a car or walking due to his cervical disc disease, lumbar disc disease, chronic pain, and memory impairment.  He has limited ability to use his arms due to radicular pain, and his memory impairment limits his overall functioning state.  She concluded that aquatic therapy allows him to continue to maintain function of his spine without the pain associated with full weight bearing, and recommended continuing aquatic therapy.  

In April 2008, the Veteran was afforded a VA physical therapy evaluation for assistive equipment at his local VA outpatient treatment facility.  It was noted that he lived on the first level of his home.  He admitted to using a straight cane, wrist splints, a transcutaneous electrical nerve stimulation (TENS) unit, an over the door traction unit, axillary crutches, and a heated physical therapy pool for his service-connected back disability.  Upon physical examination testing, the VA NP noted that he could sit to stand independently.  Gait testing showed that he could walk fifty plus feet with his straight cane, but required no assistance.  Cadence was decreased bilaterally.  He also used the straight cane when walking up twelve steps and required no assistance.  His pattern was described as step-to and alternating.  The VA NP concluded that no wheelchair or seating equipment was required.  After testing, the Veteran was issued a straight cane, and the NP considered him as being independent with the use and care of assistive devices.  No further skilled physical therapy services were recommended at that time.  

In February 2010, the Veteran underwent a VA examination for his claimed neuropathy of the bilateral lower extremities.  He reported having pain in his legs due to his service-connected lumbar spine disability.  Upon physical examination testing, the examiner noted that muscle strength testing of the right lower extremity was 5 out of 5, which is normal.  Flexion and extension of the right knee were normal, as well as dorsiflexion, plantar flexion, and great toe extension.  Muscle strength testing of the left lower extremity was 4 out of 5, with 4 out of 5 weaknesses with flexion and extension of the left knee.  The left ankle exhibited normal range of motion, and there was no muscle atrophy bilaterally.  Sensory testing of the lower extremities showed decreased pain, normal light touch, and normal position sense with no specific nerve root patter.  Reflex testing for the knees and ankles were 1+, and there were no signs of muscle atrophy; abnormal muscle tone or bulk; tremors, tics, or other abnormal movements; or any joint affected by a nerve disorder.  The examiner noted the Veteran's use of a cane on the right side with an antalgic gait, but considered both gait and balance to be normal.  The examiner reviewed results from electromyography (EMG) testing conducted in June 2008, which showed no evidence of acute motor radiculopathy in the levels L3, L4, L5, and S1, or generalized peripheral polyneuropathy.  He was diagnosed with bulging discs with protrusions of the lumbar spine with intermittent radiculopathy of the lower extremities.  

In April 2010, the Veteran underwent a VA examination for his service-connected back disability.  During examination testing, the examiner noted that the Veteran walked with a cane, favoring the right side, but appeared to be very guarded in his movements upon examination testing.  The Veteran was able to stand on his heels and toes, but reported to the examiner that he would not walk on his heels and toes for fear of losing his balance.  While testing, the examiner observed the Veteran bending forward in the chair to pick up his cell phone from the floor and putting on his shoes.  He dressed without difficulty, rolled to the left to sit up on the table, and had no apparent difficulty with lying down.  

At a November 2010 VA examination for his claimed cervical spine disorder with radiculopathy of the bilateral upper extremities, the Veteran reported experiencing numbing of the hands and a tendency to drop things, especially small items.  He admitted to having numbness and paresthesias in the bilateral upper extremities.  Sensory examination testing of the bilateral upper extremities with specific attention to the median, ulnar, and radial cutaneous nerves revealed normal vibration, normal position sense, normal pain or pinprick, normal light touch, and no dysesthesias.  Sensory testing of the bilateral lower extremities, with specific attention to the L5 and S1 nerves was normal for vibration, position sense, pain or pinprick, and light touch.  There was no presence of dysesthesias.  Motor strength testing was normal for both the bilateral upper and lower extremities, muscle tone was normal, and there was no muscle atrophy present.  The examiner concluded that there was no clear evidence of cervical sensory or motor radiculopathy affecting the bilateral upper extremities.  The Veteran's reported symptoms of numbness and paresthesias in the hands are more consistent with an intermittent mechanical compression neuropathy from sleeping on his arm or carpal tunnel syndrome.  
At a subsequent VA examination for his service-connected back disability in November 2011, the Veteran again reported back pain and leg weakness.  He stated that the pain and weakness causes him to stumble at times, necessitating the use of a cane.  He admitted to treating his service-connected back disability with analgesics, and stated that he attended aquatic therapy in the past, but discontinued it because of "high out-of-pocket expenses."  Upon physical examination testing, the examiner noted the Veteran's gait as being antalgic with a lean on his cane in the right hand, and no evidence of a foot drop.  Muscle strength testing reflected normal strength for the Veteran's bilateral hip flexion, bilateral knee extension, bilateral ankle plantar flexion, bilateral ankle dorsiflexion, and bilateral great toe extension.  There was no evidence of muscle atrophy.  Deep tendon reflexes (DTRs) were normal for both knees and both ankles.  The examiner also reported that sensory examination testing was normal for the bilateral upper anterior thigh (L2), bilateral thigh/knee (L3/4), bilateral lower leg/ankle (L4/L5/S1), and the bilateral foot/toes (L5).  During nerve testing, the examiner specifically noted mild constant pain and moderate paresthesias and/or dysesthesias in the bilateral lower extremities, specifically involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The examiner indicated that the severity of the bilateral radiculopathy in those areas was mild.  There was no numbness or intermittent pain in the bilateral lower extremities.  

In September 2012, the Veteran underwent a VA examination for his service-connected radiculopathy of the bilateral lower extremities.  He reported intermittent sharp knife-like pains, tingling, and pins and needles affecting his feet.  He further added that he experiences the feeling of his lower extremity not being attached to his body.  Upon physical examination testing, the VA examiner reported that the Veteran's gait was not normal.  He explained that the Veteran regularly uses a cane with no limp or favoring of the leg.  Muscle strength testing was normal strength for bilateral knee extension, bilateral ankle plantar flexion, and bilateral ankle dorsiflexion.  There was no presence of muscle atrophy.  DTRs were normal for biceps, triceps, brachioradialis, both knees, and both ankles.  Sensation testing for light touch was normal for the hand/fingers (C6-8), bilateral upper thighs (L2), and bilateral upper leg (L3/4).  Sensation testing was decreased for the bilateral lower leg/ankle (L4/L5/S1) and the bilateral foot/toes (L5).  The Veteran demonstrated normal motor function of the right and left sciatic nerve, right and left external popliteal (common peroneal) nerve, right and left musculocutaneous (superficial peroneal) nerve, right and left anterior tibial (deep peroneal) nerve, right and left internal popliteal (tibial) nerve, right and left posterior tibial nerve, right and left anterior crural (femoral) nerve, right and left internal saphenous nerve, right and left obturator nerve, right and left external cutaneous nerve of the thighs, and right and left ilio-inguinal nerve.  There was no paralysis of any nerve of the lower extremities.  

In this case, the basic eligibility requirements for specially adapted housing or a home adaptation grant have not been met.  First, the Veteran's service-connected disabilities do not result in any blindness of the eyes or limitation of motion due burns and associated contractures.  

Second, the evidence reflects that the Veteran was prescribed a cane for gait instability.  See the April 2008 VA outpatient treatment record.  Therefore, his locomotion is "precluded" as defined by the regulations.  However, his service-connected disabilities do not result in the loss of use of either his upper or lower extremities.  

The Veteran is service-connected for radiculopathy of the bilateral lower extremities.  As noted above, one example of loss of use of the feet is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  These symptoms are consistent with the criteria found under the 40 percent rating for "complete paralysis" under Diagnostic Code 8521.  See 38 C.F.R. § 4.124a.  The Veteran's service-connected radiculopathy of the right and left lower extremities are currently rated under Diagnostic Code 8520, which has similar criteria addressing foot dangle and drop.  However, the evidence does not demonstrate that either of the Veteran's lower extremities is affected by radiculopathy that results in complete paralysis of the affected nerves.  While his service-connected radiculopathy of the bilateral lower extremities results in subjective complaints of constant pain, intermittent pain, numbness, and paresthesias and/or dysesthesias, these physical findings were not noted to be dysesthetic or absent.  There was no muscle atrophy or trophic changes, and there are no reports of foot drop at any point during the period on appeal.  In fact, the November 2011 VA examiner described the Veteran's radiculopathy of the lower extremities as "mild[,]" and specifically found no evidence of a foot drop.  Therefore, while the Veteran requires a cane for ambulatory purposes, his service-connected disabilities do not result in "loss of use" of the lower extremities as defined by the regulations.  Therefore, the Veteran does not meet the criteria for specially adapted housing or special home adaptation.  

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to specially adapted housing is denied. 

Entitlement to a special home adaptation grant is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


